*467
On rehearing.

Brace, J.
Since the opinion in this case was delivered, on motion, the case was set down for rehearing, for the sole purpose of determining whether or not the trial court erred in its finding of fact. Since then, we have been furnished with an abstract of the evidence by the appellant and a counter-abstract by the respondent, and after a careful consideration of these abstracts, mot feeling that we fully understood the sequence of events testified to, or correctly appreciated the value of all the evidence; we have gone patiently through the whóle volume of the evidence as it appears in the record, in manuscript covering more than three hundred pages of legal cap, and arise from the perusal satisfied with the conclusion arrived at by the learned judge who tried the case.
The law and the facts being with the respondents, the judgment is affirmed.
All concur.